Citation Nr: 0517680	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  His decorations include the Combat 
Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for disorders of the cervical and lumbar spine on 
the basis that these disorders are the result of carrying 
heavy packs and supplies while serving in the Republic of 
Vietnam.  

Review of the claims file reflects that the veteran's service 
medical records are silent with respect to complaints of or 
treatment for impairment of the cervical and/or lumbar spine.  
However, the veteran's treatment records show that he 
sustained a shrapnel wound to the chest.  Post service 
private treatment records reflect findings of degenerative 
changes and spurring of the cervical spine as well as 
diagnoses of lumbar strain and neck strain upon VA 
examination in July 2002.  Unfortunately, although the 
veteran has been afforded a VA examination of his back, the 
report of this examination does not include an opinion as to 
the relationship between the veteran's current lumbar and 
cervical spine complaints and carrying heavy packs and 
supplies and/or the chest injury sustained by the veteran 
during his period of military service.  

Nevertheless, the RO denied service connection for a cervical 
spine and a lumbar spine disorder, noting that such disorders 
are not shown to be causally related to service.  In this 
regard, it is noted that the question of whether the 
veteran's current cervical and lumbar spine complaints are 
causally related to his period of military service is a 
medical determination which must be made from the record, 
without resort to independent medical judgment by the RO.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

It is further noted that the United States Court of Appeals 
for Veterans Claims (Court) has held that where the evidence 
does not adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Moreover, under the 
Veterans Claims Assistance Act of 2000 (VCAA), the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Review of the claims file reflects that, on his March 2002 VA 
Form 21-526, Veteran's Application for Compensation and/or 
Pension, the veteran reported that he had received treatment 
for neck complaints from Dr. Thomas.  However, copies of the 
veteran's medical records from Dr. Thomas are not available 
for review and there is no evidence to suggest that such 
records have been requested by the RO.  Accordingly, 
adjudication of the veteran's claims of entitlement to 
service connection for disorders of the cervical spine and 
lumbar spine is deferred pending a response from Dr. Thomas 
regarding the availability of the veteran's treatment 
records.  

Finally, on November 9, 2000, the VCAA (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA and 
how it applies to unrelated claims by correspondence dated in 
May 2002 and November 2003.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, it is noted that the 
May 2002 letter included the issue of neck problems; however, 
the lumbar spine has not been addressed.  Thus, the record 
does not show that the veteran has been properly notified of 
the evidence necessary for a determination of whether service 
connection is warranted for the veteran's cervical spine and 
lumbar spine claims.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The appellant should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for back complaints since his 
separation from service.  With any 
necessary authorization from the veteran, 
copies of the pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured should be obtained.  
The attempts to obtain such records 
should be documented in the claims file.  
The attention of the RO is specifically 
directed to any treatment reports 
available from Dr. Thomas.  

3.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to ascertain the 
etiology of his cervical and lumbar spine 
disorders.  The veteran's claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  After 
thoroughly reviewing the veteran's 
records, the examiner should provide an 
opinion as to whether any cervical or 
lumbar spine disorder is the result of 
service, to include carrying heavy packs 
and supplies and the in-service chest 
injury sustained by the veteran.  A 
complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of the above, and 
any additional development deemed 
necessary, the issues on appeal should be 
reviewed, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




